       USDC IN/ND case 1:21-cv-00308 document 1 filed 08/13/21 page 1 of 5


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  FORT WAYNE DIVISION

 KATHLEEN McDERMOND,                              )
                                                  )
                         Plaintiff,               )
                                                  ) CASE NO.: 1:21-cv-308
         v.                                       )
                                                  )
 HOBBY LOBBY STORES, INC.,                        )
                                                  )
                         Defendants.              )


                                      NOTICE OF REMOVAL

       TO THE HONORABLE JUDGES AND CLERK OF THE UNITED STATES DISTRICT
       COURT FOR THE NORTHERN DISTRICT OF INDIANA.

       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. § 1332, 1441, and 1446, removing

party Hobby Lobby Stores, Inc. (“Defendant”), by counsel, hereby files this Notice of Removal to

remove the above-entitled action to this Court based upon the following supporting grounds.

Defendant, appearing solely for the purpose of this removal, and for no other purpose, and

preserving all other defenses available to it, states as follows:

                                               VENUE

       1.      Removal to the Northern District of Indiana, Fort Wayne Division, is appropriate

pursuant to 28 U.S.C. § 1441(a), because the Northern District of Indiana, Fort Wayne Division,

embraces Allen County, where the action was pending prior to the filing of this Notice of Removal.
      USDC IN/ND case 1:21-cv-00308 document 1 filed 08/13/21 page 2 of 5


                                    REMOVAL IS TIMELY

       2.      On July 21, 2021, Hobby Lobby Stores, Inc. was served with the Summons and

Complaint in this matter at the offices of their registered agent for service of process in Indiana,

CT Corporation System. Therefore, removal is timely under 28 U.S.C. § 1446(b)(1).

                                 STATE COURT PROCEEDINGS

       3.      On June 23, 2021, Plaintiff, Kathleen McDermond (hereinafter “Plaintiff”) filed

her Summons, Complaint and Appearance in the above-entitled action against Defendant in the

Allen County Superior Court in the State of Indiana, Cause No. 02D03-2106-CT-000338, and it is

now pending therein.

       4.      On August 2, 2021, Plaintiff filed an affidavit of service of process on the

Defendant.

       5.      No further proceedings have been had in the Allen County Superior Court.

       6.      Pursuant to N.D. Ind. L.R. 81-2(d), Defendant asserts that there are no state court

motions that remain pending at the time of this Notice of Removal.

                            DIVERSITY JURISDICTION EXISTS

       7.      This is a civil action that falls within the Court’s original jurisdiction under 28

U.S.C. § 1332 and is one that may be removed to this Court based on diversity of citizenship under

28 U.S.C. §§ 1441 and 1446.

       8.      Plaintiff, Kathleen McDermond, is a citizen of the State of Indiana.

       9.      Defendant, Hobby Lobby Stores, Inc. is an Oklahoma corporation with its principal

place of business in Oklahoma City, Oklahoma.

       10.     There is complete diversity of citizenship between the parties named in this case.
       USDC IN/ND case 1:21-cv-00308 document 1 filed 08/13/21 page 3 of 5


       11.      Plaintiff’s Complaint for Damages does not demand a specific sum of monetary

damages, as the State of Indiana does not permit a demand for a specific sum or permit recovery

of damages in excess of the amount demanded. Therefore, this Notice of Removal states that the

monetary value of the amount in controversy exceeds $75,000, exclusive of interest and costs,

based upon the following.

       a. Plaintiff alleges she sustained “painful and serious bodily injuries” to her neck, back

             and hip as an alleged result of the incident forming the basis of her Complaint. (Compl.

             ¶ 15.)

       b. Plaintiff alleges she has endured pain and suffering, mental anguish, and other

             damages, and will likely do so in the future. (Compl. ¶ 16.)

       c. Plaintiff was required medical treatment for her alleged injuries, including physical

             therapy and injections, and said treatment is ongoing.

       12.      Based upon the injuries and damages alleged, Plaintiff seeks recovery in excess of

$75,000 exclusive of interest and costs, the value to Plaintiff of the relief sought in the Complaint

exceeds $75,000 exclusive of interest and costs, and/or the amount in controversy exceeds $75,000

exclusive of interest and costs.

       13.      Therefore, this state court action is properly removed to this Court in accordance

with 28 U.S.C. §§ 1441 and 1446 because: (1) this action is a civil action pending within the

jurisdiction of the United States District Court for the Northern District of Indiana, Fort Wayne

Division; (2) this action is between citizens of different States; (3) the amount in controversy

exceeds $75,000 exclusive of interest and costs.
      USDC IN/ND case 1:21-cv-00308 document 1 filed 08/13/21 page 4 of 5


                               STATUTORY REQUIREMENTS

       14.     Pursuant to 28 U.S.C. § 1446(a), a copy of the entire state court file is attached and

includes the State Court Record as of the date of this Notice of Removal.

       15.     A copy of this Notice of Removal has been filed in the Allen County Superior Court

and Plaintiff has been served with both this Notice of Removal and the Notice of Filing Notice of

Removal.

       WHEREFORE, removing party Hobby Lobby Stores, Inc., by counsel, respectfully

requests that the above-entitled action be removed from the Allen County Superior Court to the

United States District Court for the Northern District of Indiana, Fort Wayne Division.


                                              Respectfully submitted:

                                              LEWIS WAGNER, LLP

                                      By:     /s/ Katherine S. Strawbridge
                                              Katherine S. Strawbridge (30123-49)
                                              Counsel for Defendant
      USDC IN/ND case 1:21-cv-00308 document 1 filed 08/13/21 page 5 of 5




                                CERTIFICATE OF SERVICE

        I hereby certify that on August 13, 2021, a copy of the foregoing was filed electronically.
Service of this filing will be made on all ECF-registered counsel by operation of the court’s
electronic filing system. Parties may access this filing through the court’s system.

       Elizabeth R. Scherer
       GLASER & EBBS, LLC
       132 East Berry Street
       Fort Wayne, IN 46802
       escherer@glaserebbsfw.com
       Counsel for Plaintiff

                                                     /s/ Katherine S. Strawbridge
                                                     KATHERINE S. STRAWBRIDGE

LEWIS WAGNER, LLP
1411 Roosevelt Avenue
Suite 102
Indianapolis, IN 46201
TELEPHONE: 317-237-0500
FAX: 317-630-2790
kstrawbridge@lewiswagner.com
